Citation Nr: 0714602	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from May 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

This case was previously before the Board in October 2004, 
wherein the veteran's claim was remanded to ensure due 
process and for additional development of the record.  The 
case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

Left knee arthritis was initially demonstrated years after 
service, and there is no competent medical nexus evidence of 
record indicating the veteran has a left knee disability that 
is causally or etiologically related to his military service.


CONCLUSION OF LAW

A left knee disability, arthritis, was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2001 and November 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

In addition, the April 2006 supplemental statement of the 
case (SSOC) explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of service 
connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claim for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
post-service treatment and VA examinations.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The initial question is whether a left knee disorder was 
present prior to service.  The record discloses that the 
veteran completed a report of medical history in conjunction 
with his induction examination in May 1970.  The veteran 
indicated that he had, or had had, a history of "trick" or 
locked knee, as well as swollen or painful joints.  A 
physician noted that his left knee was bruised and that the 
veteran reported he occasionally had water on the knee.  
Clinical evaluation of the lower extremities was normal.   

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  This 
presumption is not rebutted by clear and unmistakable 
evidence of record that the veteran had a left knee 
disability prior to service that was not aggravated by 
service.  

The service medical records show that the veteran complained 
of a swollen and tender left knee in June 1970, after 
twisting his knee two days earlier.  Physical examination 
showed moderate swelling and tenderness, without laxity of 
the ligaments.  X-rays were normal.  A cast was applied for a 
week, after which, there was no swelling or effusion, but 
mild anterior-posterior laxity.  The Board further notes that 
the veteran did not make any complaints related to his left 
knee thereafter during service.  Additionally, clinical 
examination for separation from service, in April 1972, did 
not demonstrate any left knee problems.  The veteran reported 
that he was in "excellent" condition.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incidents 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  
 
In view of the foregoing, the Board finds that the service 
medical records, at most, document only that the veteran 
experienced an acute episode of left knee symptoms due to a 
twisting injury during service.  

Consistent with the finding of an acute episode of left knee 
symptoms during service, there is no objective evidence of 
continuance of symptomatology during the years following the 
veteran's discharge from service so as to establish 
chronicity.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  In this 
regard, it is noted that a September 1984 VA hospitalization 
summary indicates that the veteran reported a history of left 
knee surgery in 1970 secondary to a football injury, but that 
his left knee was asymptomatic.  In November and December 
1990, the veteran reported a history of a left knee injury 
and cast during his military service, but did not complain of 
any left knee symptoms.  Furthermore, the Board points out 
that the veteran has not submitted any evidence of treatment 
for a left knee disorder since his military service.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").  

Arthritis of the left knee was demonstrated on X-ray 
examination in March 2002, decades after service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  This is also clearly beyond the one year period for 
presumptive service connection.  Moreover, on VA examination 
in February 2002, it was noted that the veteran had arthritis 
in both knees, albeit the left greater than the right.  While 
the February 2002 VA examiner noted a history of left knee 
injury and infection, no nexus opinion was proffered in this 
regard.  In this regard, it is significant to note that the 
February 2002 VA examiner noted that the veteran reported a 
left knee infection in 1978 or 1979 following back surgery.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish entitlement to service connection).   See also Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).

The only evidence portending that the veteran's left knee 
disability is in any way related to his service in the 
military comes from him personally.  As a layman, he simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so this claim must be denied because the preponderance 
of the evidence is unfavorable.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


